Execution Version




CREDIT AGREEMENT

Dated as of December 30, 2019


among


POOL CORPORATION,
as the Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Guarantors
and
BANK OF AMERICA, N.A.,
as the Lender










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I DEFINITIONS AND ACCOUNTING TERMS
1
1.01 Defined Terms
1
1.02 Other Interpretive Provisions
24
1.03 Accounting Terms
25
1.04 Rounding
27
1.05 UCC Terms
27
1.06 Times of Day; Rates
27
1.07 Covenant Compliance Generally
27
1.08 Divisions.
27


Article II COMMITMENT AND CREDIT EXTENSION
28
2.01 Term Borrowing
28
2.02 Borrowings, Conversions and Continuations of Loans
28
2.03 Optional Prepayments
29
2.04 Termination Term Commitment
29
2.05 Repayment of Loans
30
2.06 Interest and Default Rate
30
2.07 Fees
31
2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin
31
2.09 Payments Generally
32
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
32
3.01 Taxes
32
3.02 Illegality
32
3.03 Changed Circumstances
33
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
38
3.05 Compensation for Losses
39
3.06 Survival
40
Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
40
4.01 Conditions of Initial Credit Extension
40
4.02 Conditions to all Credit Extensions
42
Article V REPRESENTATIONS AND WARRANTIES
43
5.01 Organization; Power; Qualification
43
5.02 Ownership
43

1

--------------------------------------------------------------------------------



5.03 Authorization of Agreement, Loan Documents and Borrowing
43
5.04 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
44
5.05 Compliance with Law; Governmental Approvals
44
5.06 Tax Returns and Payments
44
5.07 Intellectual Property Matters
45
5.08 Environmental Matters
45
5.09 ERISA and Related Matters
46
5.10 Margin Stock
48
5.11 Government Regulation
48
5.12 Material Contracts
49
5.13 Employee Relations
49
5.14 Burdensome Provisions
49
5.15 Financial Statements
49
5.16 No Material Adverse Change
50
5.17 Solvency
50
5.18 Titles to Properties
50
5.19 Liens
50
5.20 Indebtedness and Guarantees
51
5.21 Litigation
51
5.22 Absence of Defaults
51
5.23 Senior Indebtedness Status
51
5.24 Accuracy and Completeness of Information
51
5.25 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
52
5.26 Disclosure
52
5.27 Insurance
53
Article VI AFFIRMATIVE COVENANTS
53
6.01 Financial Statements
53
6.02 Certificates; Other Information
54
6.03 Notices
55
6.04 Payment and Performance of Obligations
57
6.05 Preservation of Corporate Existence and Related Matters
57
6.06 Maintenance of Property
57
6.07 Insurance
57
6.08 Accounting Methods and Financial Records
57
6.09 Compliance With Laws and Approvals
58
6.10 Environmental Laws
58
6.11 Compliance with ERISA
58
6.12 Compliance With Agreements
59
6.13 Visits and Inspections
59
6.14 Additional Subsidiaries
59

2

--------------------------------------------------------------------------------



6.15 Use of Proceeds
60
6.16 Further Assurances
60
6.17 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions
60
Article VII NEGATIVE COVENANTS
60
7.01 Limitations on Indebtedness
60
7.02 Limitations on Liens
63
7.03 Limitations on Loans, Advances, Investments and Acquisitions
64
7.04 Limitations on Mergers and Liquidation
67
7.05 Limitations on Sale of Assets
68
7.06 Limitations on Dividends and Distributions
69
7.07 Canadian Defined Benefit Plans
70
7.08 Transactions with Affiliates
70
7.09 Certain Accounting Changes; Organization Documents
70
7.10 Amendments; Payments and Prepayments of Certain Indebtedness
70
7.11 Restrictive Agreements
71
7.12 Nature of Business
71
7.13 Financial Covenants
72
Article VIII EVENTS OF DEFAULT AND REMEDIES
72
8.01 Events of Default
72
8.02 Remedies upon Event of Default
75
8.03 Application of Funds
75
Article IX CONTINUING GUARANTY
76
9.01 Guaranty
76
9.02 Rights of Lender
76
9.03 Certain Waivers
77
9.04 Obligations Independent
77
9.05 Subrogation
77
9.06 Termination; Reinstatement
77
9.07 Stay of Acceleration
78
9.08 Condition of Borrower
78
9.09 Appointment of Borrower
78
9.10 Right of Contribution
78
9.11 Keepwell
79
Article X MISCELLANEOUS
79
10.01 Amendments, Etc
79
10.02 Notices; Effectiveness; Electronic Communications
79

3

--------------------------------------------------------------------------------



10.03 No Waiver; Cumulative Remedies; Enforcement
80
10.04 Expenses; Indemnity; Damage Waiver
81
10.05 Payments Set Aside
82
10.06 Successors and Assigns
82
10.07 Treatment of Certain Information; Confidentiality
83
10.08 Right of Setoff
83
10.09 Interest Rate Limitation
84
10.10 Counterparts; Integration; Effectiveness
84
10.11 Survival of Representations and Warranties
85
10.12 Severability
85
10.13 Governing Law; Jurisdiction; Etc
85
10.14 Waiver of Jury Trial
86
10.15 No Advisory or Fiduciary Responsibility.
87
10.16 Electronic Execution
87
10.17 USA PATRIOT Act Notice
88
10.18 Time of the Essence
88
10.19 ENTIRE AGREEMENT
88
10.20 Acknowledgement Regarding Any Supported QFCs.
88







4

--------------------------------------------------------------------------------



BORROWER PREPARED SCHEDULES

Schedule 5.01Organization; Power; QualificationSchedule 5.02OwnershipSchedule
5.09Employee Benefit PlansSchedule 5.12Material ContractsSchedule 5.13Labor
Unions and Collective Bargaining AgreementsSchedule 5.20Indebtedness and
GuaranteesSchedule 7.01Existing IndebtednessSchedule 7.02Existing LiensSchedule
7.03Existing Loans, Advances and Investments



LENDER PREPARED SCHEDULES

Schedule 1.01(a)Certain Addresses for Notices



EXHIBITS

Exhibit AForm of Compliance CertificateExhibit BForm of Joinder AgreementExhibit
CForm of Loan NoticeExhibit DForm of Notice of Loan Prepayment










--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of December 30, 2019, among Pool
Corporation, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), and BANK OF AMERICA, N.A., as the Lender.
PRELIMINARY STATEMENTS:
WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $185,000,000.
WHEREAS, the Lender has agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions
set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accounts Securitization” means, with respect to the Borrower and its
Subsidiaries (other than a Special Purpose Subsidiary), any pledge, sale,
transfer, contribution, conveyance or other disposition of (a) “accounts”,
“chattel paper”, “instruments” or “general intangibles” (each as defined in the
UCC) arising in connection with the sale of goods or the rendering of services
by such Person, including, without limitation, the related rights to any
finance, interest, late payment or similar charges (such items, the
“Receivables”), (b) such Person’s interest in the inventory or goods the sale of
which by such Person gave rise to such Receivable (but only to the extent such
inventory or goods consists of returned or repossessed inventory or goods, if
any), (c) all other guaranties, letters of credit, insurance and security
interests or liens purporting to secure or support payment of such Receivable,
(d) all insurance contracts, service contracts, books and records associated
with such Receivable, (e) any lockbox, post office box or similar deposit
account related solely to the accounts being transferred, (f) cash collections
and cash proceeds of such Receivable and (g) any proceeds of the foregoing (all
such items referenced in clauses (a) through (g), the “Transferred Assets”)
which such sale, transfer, contribution, conveyance or other disposition is
funded by the recipient of such Transferred Assets in whole or in part by
borrowings or the issuance of instruments or securities that are paid
principally from the cash derived from such Transferred Assets; provided that
the aggregate amount of gross proceeds available to the Borrower or any
Subsidiary in connection with all such transactions shall not at any time exceed
$325,000,000; and provided further that such sale, transfer, contribution,
conveyance or other disposition and any Indebtedness arising from such sale,
transfer,



--------------------------------------------------------------------------------



contribution, conveyance or other disposition shall be without recourse to the
Borrower or any of its Subsidiaries (other than a Special Purpose Subsidiary)
except with respect to (i) reductions in the balance of such Receivable as a
result of any defective or rejected goods or set off by the obligor of such
Receivable transferred by such Person, (ii) breaches of representations or
warranties by such Person in any applicable receivables sale agreements which
contain representations and warranties which are no broader in scope and
obligation than the representations and warranties that are customary for
transactions of this type and (iii) indemnification of the applicable Special
Purpose Subsidiary to the extent provided in such receivables sale agreements
which contain indemnification terms and provisions which are no broader in scope
and obligation than the indemnification terms and provisions that are customary
for transactions of this type.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a)
solely for purposes of Section 7.08, the power to vote ten percent (10%) or more
of the securities or other equity interests of a Person having ordinary voting
power, or (b) the possession, directly or indirectly, of any other power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. The
terms “controlling” and “controlled” have meanings correlative thereto.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act, The Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and the
Canadian Anti-Money Laundering & Anti-Terrorism Legislation.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the applicable Pricing Level then in effect (based on the Average Total
Leverage Ratio):
2

--------------------------------------------------------------------------------




Pricing LevelAverage Total Leverage Ratio
Eurodollar
Rate
Base RateIGreater than or equal to 3.00 to 1.001.625%0.625%IIGreater than or
equal to 2.25 to 1.00 but less than 3.00 to 1.001.375%0.375%IIIGreater than or
equal to 1.50 to 1.00 but less than 2.25 to 1.001.250%0.250%IVLess than 1.50 to
1.001.125%0.125%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide a Compliance Certificate pursuant to Section
6.02(b) for the most recently ended fiscal quarter of the Borrower; provided,
however, that:
(i) the Applicable Margin shall be based on Pricing Level III until the first
Calculation Date occurring after the first fiscal quarter ending after the
Closing Date and thereafter the Applicable Margin shall be determined by
reference to the Average Total Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date; and
(ii) if the Borrower fails to provide the Compliance Certificate as required by
Section 6.02(b) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level I until such time as an
appropriate Compliance Certificate is provided, at which time the Pricing Level
shall be determined by reference to the Average Total Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Credit Extensions then existing or subsequently made.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.08(b).
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Average Accounts Securitization Proceeds” means, for any period, as determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries, the average for
3

--------------------------------------------------------------------------------



such period of the total amount of borrowings or issuances of instruments or
securities in connection with any Accounts Securitization as of each calendar
month end during such period.
“Average Total Funded Indebtedness” means, for any period, as determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, the average for such period of the Total Funded
Indebtedness as of each calendar month end during such period.
“Average Total Leverage Ratio” means, for any date, the ratio of (a) the sum of
(i) the Average Total Funded Indebtedness for the period of twelve (12)
consecutive months ending on or immediately prior to such date plus (ii) the
Average Accounts Securitization Proceeds for the period of twelve (12)
consecutive months ending on or immediately prior to such date to (b) EBITDA for
the period of twelve (12) consecutive months ending on or immediately prior to
such date.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1.00%), subject to the interest rate floors set forth therein; and
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Benchmark Replacement” has the meaning specified in Section 3.03(g).
“Benchmark Replacement Conforming Changes” has the meaning specified in Section
3.03(g).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a Term Borrowing.

4

--------------------------------------------------------------------------------



“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means Part II.1 of
the Criminal Code, R.S.C. 1985, c. C‑46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17, the Corruption of
Foreign Public Officials Act, S.C. 1998, c.34, the Freezing Assets of Corrupt
Foreign Officials Act, S.C. 2011, c.10, the Special Economic Measures Act, S.C.
1992, c.17 and the United Nations Act, R.S.C. 1985, c. U-2 or any similar
Canadian legislation, together with all rules and regulations thereunder or
related thereto including, without limitation, the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism and the United
Nations Al‑Qaida and Taliban Regulations promulgated under the United Nations
Act, R.S.C. 1985, c. U-2.
“Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the ITA.
“Canadian Pension Plan” means any plan or arrangement that is or is intended to
be a “registered pension plan” as such term is defined in subsection 248(1) of
the ITA.
“Canadian Subsidiary” means SCP Distributors Canada, Inc., a company organized
under the laws of Ontario.
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a finance lease or capital lease on a Consolidated balance
sheet of the Borrower and its Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) in the case of a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), shares (aandelen) or depository
receipts (certificaten van aandelen), (f) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person and (g) any and all
warrants, rights or options to purchase any of the foregoing.
“Cash Equivalents” means any investments permitted pursuant to Section 7.03(b).
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-
5

--------------------------------------------------------------------------------



cards (including purchasing cards and commercial cards), funds transfer,
automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services.
“Change in Control” means (a) any event or series of events in which any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended) acting in concert obtain beneficial ownership
or control in one or more series of transactions of more than thirty percent
(30%) of the Capital Stock or thirty percent (30%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) any event or series of events in which the Canadian
Subsidiary or the Euro Subsidiary ceases to be a Wholly-Owned Subsidiary of the
Borrower, (c) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors of the Borrower cease to be composed of
individuals (i) who were members of the board of directors on the first day of
such period, (ii) whose election or nomination to the board of directors was
approved or recommended by individuals who comprised a majority of the board of
directors on the first day of such period or (iii) whose election or nomination
to the board of directors was approved or recommended by (A) individuals who
were members of the board of directors on the first day of such period or (B)
individuals whose election or nomination to the board of directors was approved
or recommended by a majority of the board of directors on the first day of such
period; provided that in each case such individuals constituted a majority of
the board of directors at the time of such election or nomination, or (d) there
shall have occurred under any indenture or other evidence of Indebtedness in
excess of $5,000,000 any “change in control” (as defined in such indenture or
other evidence of Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Capital Stock provided for therein.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

6

--------------------------------------------------------------------------------



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and its Subsidiaries, as determined in accordance with GAAP on a Consolidated
basis.
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Margin for Loans that are Base Rate Loans plus two percent (2%),
in each case, to the fullest extent permitted by applicable Law.
“Disqualified Capital Stock” means any Capital Stock that, by their terms (or by
the terms of any security or other Capital Stock into which they are convertible
or for which they are exchangeable) or upon the happening of any event or
condition, (a) mature or are mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Term
Commitment), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Term Commitment), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is 91 days after the Maturity Date; provided that if such Capital
Stock is issued pursuant to a plan for the benefit of the Borrower or its
Subsidiaries or by any such plan to such officers or employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be
7

--------------------------------------------------------------------------------



repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
or regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income for such period: (i)
income and franchise taxes, (ii) Interest Expense, (iii) amortization, (iv)
depreciation, (v) other non-cash charges (including non-cash share-based
compensation expense and non-cash impairments of goodwill, other intangible
assets or fixed assets) and other non-recurring non-cash expenses or losses
(except, in each case of this clause (v), to the extent that such non-cash items
are reserved for cash items to be taken in the future) and (vi) extraordinary
losses incurred other than in the ordinary course of business less (c) the sum
of the following, without duplication: (i) non-cash gains, (ii) non-recurring
non-cash income and (iii) any extraordinary gains realized during such period
other than in the ordinary course of business. For the avoidance of doubt,
EBITDA for any applicable period of determination shall be calculated on a pro
forma basis to include the EBITDA attributable to any Person, assets, business
or line of business acquired pursuant to any Material Acquisition during such
period and to exclude the EBITDA attributable to any Person, assets, business or
line of business sold, transferred or otherwise disposed of pursuant to any
Material Disposition during such period, in each case, in a manner reasonably
determined by the Borrower and supported by financial information and related
calculations in form and substance reasonably satisfactory to the Lender, as if
such Material Acquisition or Material Disposition, as the case may be, occurred
on the first day of the applicable period for which EBITDA is being calculated.
“EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income for such period: (i)
income and franchise taxes, (ii) Interest Expense, (iii) amortization, (iv)
depreciation, (v) Rental Expense, (vi) other non-cash charges (including
non-cash share-based compensation expense and non-cash impairments of goodwill,
other intangible assets or fixed assets) and other non-recurring non-cash
expenses or losses (except, in each case of this clause (vi), to the extent that
such non-cash items are reserved for cash items to be taken in the future) and
(vii) extraordinary losses incurred other than in the ordinary course of
business less (c) the sum of the following, without duplication: (i) non-cash
gains, (ii) non-recurring non-cash income and (iii) any extraordinary gains
realized during such period other than in the ordinary course of business. For
the avoidance of doubt, EBITDAR for any applicable period of determination shall
be calculated on a pro forma basis to include the EBITDAR attributable to any
Person, assets, business or line of business acquired pursuant to any Material
Acquisition during such period and to exclude the EBITDAR attributable to any
Person, assets, business or line of business sold, transferred or otherwise
disposed of pursuant to
8

--------------------------------------------------------------------------------



any Material Disposition during such period, in each case, in a manner
reasonably determined by the Borrower and supported by financial information and
related calculations in form and substance reasonably satisfactory to the
Lender, as if such Material Acquisition or Material Disposition, as the case may
be, occurred on the first day of the applicable period for which EBITDAR is
being calculated.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the Borrower or any
ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at any
time within the preceding six (6) years been maintained, funded or administered
for the employees of the Borrower or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

9

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Lender from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;
provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Euro Subsidiary” means SCP International, Inc., a Delaware corporation.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that
10

--------------------------------------------------------------------------------



is attributable to Swap Contracts for which such Guaranty or Lien is or becomes
excluded in accordance with the first sentence of this definition.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Term Commitment has terminated and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.
“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Lender dated December 30, 2019.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 1.03) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to
11

--------------------------------------------------------------------------------



government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, with respect to the Borrower and its Subsidiaries, without
duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.
“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between the any Loan Party and any of its Subsidiaries and the Lender or an
Affiliate of the Lender.
“Guaranteed Hedge Agreement” means any interest rate, currency, foreign
exchange, or commodity Swap Contract not prohibited under Article VII between
any Loan Party and any of its Subsidiaries and the Lender or an Affiliate of the
Lender.
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
“Guaranteed Parties” means, collectively, the Lender, the Affiliates of the
Lender party to Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements and the Indemnitees.
“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are or
may from time to time become parties to this Agreement pursuant to Section 6.14,
and (b) the Borrower with respect to Obligations owing by any Loan Party arising
under Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements and
any Swap Obligation of a Specified Loan Party (determined before giving effect
to Sections 9.01 and 9.11) under the Guaranty.
“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Guaranteed Parties, together with each other guaranty
delivered pursuant to Section 6.14.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental
12

--------------------------------------------------------------------------------



Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following:
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due;
(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
(d) all indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(e) all Guarantees of any such Person;
(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, obligations to reimburse an issuing lender for amounts drawn under
letters of credit issued by such issuing lender, and banker’s acceptances issued
for the account of any such Person;
(g) all obligations of any such Person in respect of Disqualified Capital Stock;
(h) all net obligations of such Person under any Swap Contract;

13

--------------------------------------------------------------------------------



(i) the outstanding attributed principal amount under any asset securitization
program; and
(j) all outstanding payment obligations with respect to Synthetic Leases.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intercompany Debt” means intercompany Indebtedness permitted pursuant to
Section 7.01(h).
“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the gross interest expense (including, without limitation, interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Swap Contracts) of the Borrower and its Subsidiaries, all determined for such
period on a Consolidated basis, without duplication, in accordance with GAAP.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

14

--------------------------------------------------------------------------------



(c) no Interest Period shall extend beyond the Maturity Date.
“IRS” means the United States Internal Revenue Service.
“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto
and any regulations promulgated thereunder.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.14.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means Bank of America, N.A. and its successors and assigns.
“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Lender designates to determine LIBOR (or such other commercially available
source providing such quotations as may be designated by the Lender from time to
time).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Term Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty, (c)
each Joinder Agreement, (d) the Fee Letter and (e) all other certificates,
agreements, documents and instruments executed and delivered, in each case, by
or on behalf of any Loan Party pursuant to the foregoing (but specifically
excluding any Guaranteed Hedge Agreement or any Guaranteed Cash Management
Agreement).

15

--------------------------------------------------------------------------------



“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as may be approved by the Lender (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means any Permitted Acquisition of any Person, assets,
business or line of business that involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $10,000,000.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of any Loan Party to perform its obligations under the Loan Documents to
which it is a party, (c) the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary thereof of any Loan
Document to which it is a party or (d) the rights and remedies of the Lender
under the Loan Documents.
“Material Contract” means any contract or other agreement, written or oral, of
the Borrower or any of its Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.
“Material Disposition” means any sale, transfer or other disposition of any
Person, assets, business or line of business that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $10,000,000.
“Maturity Date” means December 30, 2026; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
“Net Income” means, with respect to the Borrower and its Subsidiaries, for any
period of determination, the net income (or loss) of the Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary
16

--------------------------------------------------------------------------------



which shall be subject to clause (c) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid to the Borrower or any of its Subsidiaries by
dividend or other distribution during such period, (b) the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of such Person
or is merged into or consolidated with such Person or any of its Subsidiaries or
that Person’s assets are acquired by such Person or any of its Subsidiaries
except to the extent included pursuant to the foregoing clause (a), (c) the net
income (if positive) of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income (i) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States, by any Loan Party or any
Subsidiary, or contributed to or required to be contributed to by any Loan Party
or any Subsidiary, or under which any Loan Party or any Subsidiary has any
liability or contingent liability, primarily for the benefit of current or
former employees, directors or officers, shareholders or independent contractors
of any Loan Party or any Subsidiary residing or located outside the United
States, which plan, fund or similar program provides, or results in, pension,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment or retirement, and (b) is not
subject to ERISA or the Code.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, (b) all obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements and (c) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

17

--------------------------------------------------------------------------------



“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.
“Permitted Acquisition” means any Permitted Domestic Acquisition or any
Permitted Foreign Acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, net of the applicable acquired company’s cash (including Cash
Equivalents) balance as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable acquisition documents executed by the Borrower or any of
its Subsidiaries in order to consummate the applicable Permitted Acquisition.
“Permitted Domestic Acquisition” means any acquisition permitted pursuant to
Section 7.03(c).
“Permitted Foreign Acquisition” means any acquisition permitted pursuant to
Section 7.03(d).
“Permitted Liens” means the Liens permitted pursuant to Section 7.02.

18

--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Qualified Unsecured Issuances” means one or more issuances by the Borrower of
unsecured Indebtedness; provided that such Indebtedness shall be subject to each
of the following conditions:
(a) the principal amount of such Indebtedness incurred in each such issuance
when combined with the principal amount of any Indebtedness incurred in any
prior Qualified Unsecured Issuance shall not exceed an aggregate principal
amount of $185,000,000 (in each case, with such principal amounts being
determined without giving effect to any repayments thereof);
(b) the terms and conditions of such Indebtedness (and terms and conditions of
the documents governing such Indebtedness) shall be market terms and conditions
that are no more restrictive than the corresponding terms and conditions of this
Agreement and the other Loan Documents and, in any event, such terms and
conditions shall include, without limitation, (i) such Indebtedness not maturing
or having any required repayment or prepayment of principal, amortization,
mandatory redemption or sinking fund obligation, in each case, prior to the date
that is six months after the Maturity Date; provided that in the case of
unsecured term loans, scheduled principal payments and amortization thereof
shall be permitted subject to the Lender’s approval in its sole discretion and
(ii) such Indebtedness having no restrictions, limitations or encumbrances on
the ability of the Borrower or any its Subsidiaries to incur Liens to secure the
Obligations (other than customary equal and ratable provisions that would permit
the Obligations to be secured on at least a pari passu basis with such
Indebtedness);
(c) the Lender shall have received a Compliance Certificate (in form and
substance satisfactory to the Lender) evidencing that immediately before and
after giving pro forma effect to the incurrence of the Indebtedness in such
Qualified Unsecured Issuance, (i) no Default or Event of Default shall exist and
(ii) the Average Total Leverage Ratio shall be less than 2.25 to 1.00;
(d) such Indebtedness shall not be guaranteed by any person or entity that has
not also guaranteed all of the Obligations; and
(e) the Obligations shall rank at least pari passu with the Indebtedness
incurred pursuant to such Qualified Unsecured Issuance.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

19

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Rental Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the aggregate fixed amounts payable with respect to Operating Leases
of the Borrower and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Lender or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Lender. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of September 29, 2017 (as amended, modified, supplemented,
restated, amended and restated or replaced from time to time) among the
Borrower, the Canadian Subsidiary, the Euro Subsidiary, Wells Fargo Bank,
National Association, as the administrative agent, and the lenders from time to
time party thereto.
“Revolving Subsidiary Borrower” means the Canadian Subsidiary and the Euro
Subsidiary.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means (a) a Person (i) named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) officially named as a
sanctioned Person by the government of Canada, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the OFAC.

20

--------------------------------------------------------------------------------



“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the government of Canada or the United States (including those
administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority with jurisdiction over any Lender, the Borrower or any of
its Subsidiaries or Affiliates.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.
“Special Purpose Subsidiary” means Superior Commerce and any other Subsidiary
that is formed to facilitate an Accounts Securitization, but only so long such
Person (a) owns no assets (other than the Transferred Assets in connection with
an Accounts Securitization), (b) conducts no business and has no operations
other than those reasonably necessary to facilitate an Accounts Securitization,
(c) has no Indebtedness other than in connection with an Accounts Securitization
and (d) is not a guarantor of, and does not provide any credit support, for any
Indebtedness (other than in connection with an Accounts Securitization).
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary subordinated in right and time of payment to
the Obligations and containing such other terms and conditions, in each case as
are satisfactory to the Lenders.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

21

--------------------------------------------------------------------------------



“Superior Commerce” means Superior Commerce LLC, a Delaware limited liability
company, and its successors and assigns.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by the Lender pursuant to Section 2.01.

22

--------------------------------------------------------------------------------



“Term Commitment” means the Lender’s obligation to make the Term Loan to the
Borrower pursuant to Section 2.01. The Term Commitment on the Closing Date shall
be $185,000,000.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
Term Commitment at such time and (b) thereafter, the aggregate principal amount
of the Term Loans outstanding at such time.
“Termination Event” means the occurrence of any of the following, except for any
such event or condition that could not reasonably be expected to have a Material
Adverse Effect: (a) a “reportable event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) any event or condition which results in
the insolvency of a Multiemployer Plan under Section 4245 of ERISA, or (i) any
event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA or (j) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.
“Term Loan” means an advance made by the Lender under the Term Facility.
“Total Funded Indebtedness” means, with respect to the Borrower and its
Subsidiaries at any date and without duplication, the sum of the following:
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due;

23

--------------------------------------------------------------------------------



(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
(d) all indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(e) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any obligations to reimburse an issuing lender for amounts drawn
under letters of credit issued by such issuing lender, and banker’s acceptances
issued for the account of any such Person; and
(f) all Guarantees of any such Person with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above.
For all purposes hereof, the Total Funded Indebtedness of any Person shall
include the indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.
“Transferred Assets” has the meaning assigned thereto in the definition of
“Accounts Securitization”.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

24

--------------------------------------------------------------------------------



(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

25

--------------------------------------------------------------------------------



(b) Pro Forma Calculations. Any calculation or ratio set forth herein that is to
be calculated after giving effect to, or on a pro forma basis with respect to, a
specified transaction or event shall be calculated as if such transaction or
event occurred as of the first day of the applicable period of measurement (and
in the case of any Indebtedness, shall be deemed to be outstanding in the full
principal amount originally incurred for the entirety of such measurement
period) and all income statement items (whether positive or negative) with
respect to such specified transaction or event shall be included or excluded, as
applicable.
(c) Changes in GAAP. If at any time any change in GAAP (other than the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Lender shall so
request, the Lender and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, (i) leases (including leases entered into or renewed
after the Closing Date) shall be classified and accounted for (and the interest
component thereof calculated) on a basis consistent with that reflected in the
audited financial statements for the Fiscal Year ended December 31, 2018 for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto
(unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above) and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between classification and accounting of such leases made before
and after giving effect to such change in GAAP.
(d) Adoption of IFRS. If at any time (x) the Borrower adopts IFRS with the
agreement of its independent public accountants and (y) the SEC requires or
permits United States reporting companies to utilize IFRS in lieu of GAAP for
reporting purposes, the Borrower shall promptly notify the Lender in writing
that it has elected to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean IFRS as in
effect from time to time; provided that, to the extent that such election would
affect any financial ratio set forth in this Agreement or requirement, (i) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such election and (ii) if the Borrower or the Lender
shall so request, the Lender and the Borrower shall negotiate in good faith to
amend such ratio to preserve the original intent thereof in light of such
election; provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such election.

26

--------------------------------------------------------------------------------



1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.06 Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any Benchmark Replacement) or
the effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.
1.07 Covenant Compliance Generally.
For purposes of determining compliance under Sections 7.01, 7.02, 7.03, 7.05 and
7.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating Net Income in the most
recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 6.01(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03, with
respect to any amount of Indebtedness or investment in a currency other than
Dollars, no breach of any basket contained in such sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.07 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or investment may be incurred at any time under such Sections.
1.08 Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or
27

--------------------------------------------------------------------------------



liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.
ARTICLE II
COMMITMENT AND CREDIT EXTENSION
2.01 Term Borrowing. Subject to the terms and conditions set forth herein, the
Lender agrees to make a single loan to the Borrower, in Dollars, on the Closing
Date in an amount not to exceed the Term Facility. Term Loans repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Term Borrowing made on
the Closing Date shall be made as a Base Rate Loan unless the Borrower delivers
a Funding Indemnity Letter not less than three (3) Business Days prior to the
date of such Term Borrowing.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Lender, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be, unless otherwise agreed by Lender, in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Each Borrowing of or conversion to
Base Rate Loans shall be, unless otherwise agreed by Lender, in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal thereof then outstanding). Each Loan Notice (whether
telephonic or written) shall specify (A) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued, (D)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (E) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

28

--------------------------------------------------------------------------------



(b) Advances. Following receipt of a Loan Notice, upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Lender shall make the requested
funds available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Lender by the Borrower.
(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Lender, and the Lender may demand that any or all of
the outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.
(d) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility.
2.03 Optional Prepayments.
The Borrower may, upon notice to the Lender pursuant to delivery to the Lender
of a Notice of Loan Prepayment, at any time or from time to time voluntarily
prepay Term Loans in whole or in part without premium or penalty subject to
Section 3.05; provided that, unless otherwise agreed by the Lender (A) such
notice must be received by Lender not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans on
the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date, and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.03 shall be applied to the principal repayment installments
thereof as directed by the Borrower.
2.04 Termination Term Commitment.
The Term Commitment shall be automatically and permanently reduced to zero on
the date of the Term Borrowing.

29

--------------------------------------------------------------------------------



2.05 Repayment of Loans
Subject to adjustment as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.03 solely to the
extent of any such amounts applied to the prepayment of Term Loans, the Term
Loans shall be due and payable, and the Borrower shall repay to the Lender
quarterly on the last Business Day of each March, June, September and December
occurring until the Maturity Date, commencing with the first such payment date
on March 31, 2020, an amount equal to 1.250% of the aggregate principal amount
of all Term Loans made by the Lender under Section 2.01, unless accelerated
sooner pursuant to Section 8.02; provided, however, that (i) the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date and
in any event shall be in an amount equal to the aggregate principal amount of
all Term Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurodollar Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrower on a Eurodollar Rate Loan shall
come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.
2.06 Interest and Default Rate
(a) Interest. Subject to the provisions of Section 2.06(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin. To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a rate that is less than zero, such rate shall
be deemed zero for purposes of this Agreement.
(b) Default Rate.
(i) If any amount of principal of any Loan is not paid when due (after giving
effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

30

--------------------------------------------------------------------------------



(iii) Upon the request of the Lender, while any Event of Default exists
(including a payment default), all outstanding Obligations may accrue at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07 Fees.
The Borrower shall pay to the Lender such fees as shall have been separately
agreed upon in the Fee Letter in the amounts and at the times so specified. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365 day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.09, bear interest
for one (1) day. Each determination by the Lender of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lender
determines that (i) the Average Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Average Total Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender promptly on demand by the Lender (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Lender), an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Lender under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII.
31

--------------------------------------------------------------------------------



The Borrower’s obligations under this paragraph shall survive the termination of
the Term Commitment and the repayment of all other Obligations hereunder.
2.09 Payments Generally.
All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Subject to Section 2.05 and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
If any payments to the Lender under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Lender. If any such taxes are imposed on any payments made by
the Borrower (including payments under this paragraph), the Borrower will pay
the taxes and will also pay to the Lender, at the time interest is paid, any
additional amount which the Lender specifies as necessary to preserve the
after-tax yield the Lender would have received if such taxes had not been
imposed. As soon as practicable after any payment of taxes by any Loan Party to
a Governmental Authority, as provided in this Section 3.01, the Borrower will
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
The Borrower will confirm that it has paid the taxes by giving the Lender
official tax receipts (or notarized copies) within thirty (30) days after the
due date.
3.02 Illegality.
If Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for Lender or the Lender’s Office to
perform any of its obligations hereunder or to make, maintain or fund or charge
interest with respect to any Credit Extension or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
Lender to the Borrower, (a) any obligation of Lender to issue, make, maintain,
fund or charge
32

--------------------------------------------------------------------------------



interest with respect to any such Credit Extension or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (b) if such notice asserts the illegality of Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of Lender shall, if necessary to avoid such illegality, be determined by
Lender without reference to the Eurodollar Rate component of the Base Rate, in
each case until Lender notifies the Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans of Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of Lender shall, if necessary to avoid such illegality, be
determined by Lender without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if Lender may not lawfully continue to maintain such Eurodollar
Rate Loans and (ii) if such notice asserts the illegality of Lender determining
or charging interest rates based upon the Eurodollar Rate, the Lender shall
during the period of such suspension compute the Base Rate applicable to Lender
without reference to the Eurodollar Rate component thereof until the Borrower is
advised in writing by Lender that it is no longer illegal for Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03 Changed Circumstances.
(a) Circumstances Affecting Eurodollar Rate and Availability. Subject to clauses
(c) through (g) below, if in connection with any request for, or a conversion or
continuation of, a Eurodollar Rate Loan or a Base Rate Loan, as applicable, as
to which the interest rate is determined with reference to the Eurodollar Rate
component of the Base Rate, for any reason (A) in the case of any Loan as to
which the interest rate is determined by reference to the Eurodollar Rate, the
Lender shall determine (which determination shall be conclusive and binding
absent manifest error) that, by reason of circumstances affecting the foreign
exchange and interbank markets generally, deposits in eurodollars, in the
applicable amounts, are not being published by the ICE Benchmark Administration
Limited, a United Kingdom company, or offered to the Lender for such Interest
Period, (B) the Lender shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining of the Eurodollar Rate for such Interest Period with
respect to a proposed Eurodollar Rate Loan or any Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate component of the
Base Rate or (C) the Lender shall reasonably determine that the Eurodollar Rate
does not adequately and fairly reflect the cost to the Lender of making or
maintaining such Loans during such Interest Period, then the Lender shall
forthwith give notice thereof to the Borrower.
Thereafter, until the Lender notifies the Borrower that such circumstances no
longer exist, the obligation of the Lender to make Eurodollar Rate Loans or Base
Rate Loans as to which the interest rate is determined by reference to the
Eurodollar Rate component of the Base Rate, and the right of the Borrower to
convert any Loan to or continue any Loan as a Eurodollar
33

--------------------------------------------------------------------------------



Rate Loan or a Base Rate Loan, as applicable, as to which the interest rate is
determined with reference to the Eurodollar Rate shall be suspended, and the
Borrower shall either:
(i) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Loan, together with accrued interest thereon (subject to
Section 10.09), with respect to any Eurodollar Rate Loan, on the last day of the
then current Interest Period applicable to such Eurodollar Rate Loan, or
(ii) in the case of any Eurodollar Rate Loan denominated in Dollars or any Base
Rate Loan, as applicable, as to which the interest rate is determined by
reference to the Eurodollar Rate component of the Base Rate, convert the then
outstanding principal amount of such Loan to a Base Rate Loan, as to which the
interest rate is not determined by reference to the Eurodollar Rate as of the
last day of such Interest Period.
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Lender (or the Lender’s Office) with any request
or directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lender (or the Lender’s Office) to honor its
obligations hereunder to make or maintain any Eurodollar Rate Loan or any Base
Rate Loan, as applicable, as to which the interest rate is determined by
reference to the Eurodollar Rate, the Lender shall promptly give notice thereof
to the Borrower. Thereafter, until the Lender notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make
Eurodollar Rate Loans or any Base Rate Loan, as applicable, as to which the
interest rate is determined by reference to the Eurodollar Rate and the right of
the Borrower to convert any Loan to a Eurodollar Rate Loan or continue any Loan
as a Eurodollar Rate Loan or a Base Rate Loan, as applicable, as to which the
interest rate is determined by reference to the Eurodollar Rate, shall be
suspended and thereafter the Borrower may select only Base Rate Loans as to
which the interest rate is not determined by reference to the Eurodollar Rate
hereunder, (ii) all Base Rate Loans shall cease to be determined by reference to
the Eurodollar Rate, and (iii) if the Lender may not lawfully continue to
maintain a Eurodollar Rate Loan to the end of the then current Interest Period
applicable thereto as a Eurodollar Rate Loan, the applicable Eurodollar Rate
Loan shall immediately be converted to a Base Rate Loan, as to which the
interest rate is not determined by reference to the Eurodollar Rate for the
remainder of such Interest Period.
(c) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Lender and the Borrower may amend
this Agreement to replace LIBOR with respect to any applicable currency with one
or more Benchmark Replacements, as applicable (it being understood that all
Loans denominated in a given currency for which LIBOR is being replaced shall be
subject to the same Benchmark Replacement). No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section will occur prior to the
applicable Benchmark Transition Start Date.

34

--------------------------------------------------------------------------------



(d) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Lender will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(e) Notices; Standards for Decisions and Determinations. The Lender will
promptly notify the Borrower of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Lender pursuant to this Section, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section.
(f) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Rate Loan or a conversion to or continuation of
Eurodollar Rate Loans subject to such Benchmark Unavailability Period to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, in the case of a request for borrowing of, conversion to or
continuation of Loans denominated in Dollars, the Borrower will be deemed to
have converted any such request into a request for a borrowing of or conversion
to Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Eurodollar Rate will not be used in any determination
of the Base Rate.
(g) Certain Defined Terms. As used in this Section:
“Benchmark Replacement” means, with respect to all Loans denominated in a given
currency, the sum of: (a) the alternate benchmark rate that has been selected by
the Lender and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body with respect to such currency or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to LIBOR for similar credit facilities denominated in such
currency and (b) the applicable Benchmark Replacement Adjustment for such
Benchmark Replacement; provided that, if any Benchmark Replacement as so
determined would be less than zero, such Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Lender and the Borrower
35

--------------------------------------------------------------------------------



giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for similar credit facilities at
such time denominated in the relevant currency.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Lender decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Lender in a manner substantially
consistent with market practice (or, if the Lender decides that adoption of any
portion of such market practice is not administratively feasible or if the
Lender determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Lender decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR with respect to a given currency:
(i) in the case of clause (i) or (ii) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR with respect to such
currency; or
(ii) in the case of clause (iii) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR with respect to a given currency:
(i) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR with respect to such currency, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR with respect
to such currency;
36

--------------------------------------------------------------------------------



(ii) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR or any other Relevant Governmental Body, which states
that the administrator of LIBOR with respect to such currency has ceased or will
cease to provide LIBOR permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR with respect to such currency; or
(iii) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR with respect to
such currency is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Lender by notice
to the Borrower.
“Benchmark Unavailability Period” means, with respect to all Loans denominated
in a given currency, if a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to LIBOR and solely to the extent
that LIBOR has not been replaced with a Benchmark Replacement with respect to
Loans denominated in such currency, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced LIBOR for all purposes hereunder with respect to Loans
denominated in such currency in accordance with this Section and (y) ending at
the time that a Benchmark Replacement has replaced LIBOR for all purposes
hereunder with respect to Loans denominated in such currency pursuant to this
Section.
“Early Opt-in Election” means the occurrence of:
(i) a determination by the Lender that similar credit facilities denominated in
a given currency being executed at such time, or that include language similar
to that contained in this Section are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace LIBOR with
respect to such currency, and
(ii) the election by the Lender to declare that an Early Opt-in Election has
occurred and the provision by the Lender of written notice of such election to
the Borrower.
“Relevant Governmental Body” means, with respect to any given Benchmark
Replacement, (a) the central bank for the currency in which such Benchmark
Replacement is denominated or any central bank or other supervisor which is
responsible for supervising either (i) such Benchmark Replacement or (ii) the
administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (i) the central bank for the
currency in which such Benchmark Replacement is denominated, (ii) any central
bank or other supervisor that is responsible for supervising either (A) such
Benchmark Replacement or (B) the administrator of such Benchmark Replacement,
(iii) a group of those central banks or other supervisors or (iv) the Financial
Stability Board or any part thereof.

37

--------------------------------------------------------------------------------



“Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.


3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(d));
(ii) subject the Lender to any taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the Term
Commitment of the Lender or the Loans made by the Lender, to a level below that
which the Lender or the Lender’s holding company could have achieved but for
such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.
(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

38

--------------------------------------------------------------------------------



(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender, (i)
as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), and (ii) as long
as the Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Term Commitment or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Term Commitment or Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice of such additional interest or costs from the
Lender. If the Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.
(e) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six (6) month period referred to above shall
be extended to include the period of retroactive effect thereof).
3.05 Compensation for Losses.
Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate
39

--------------------------------------------------------------------------------



the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by the Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06 Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Term Commitment and repayment of all other Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension.
The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
(a)Execution of Credit Agreement; Loan Documents. The Lender shall have received
(i) counterparts of this Agreement, executed by a Responsible Officer of each
Loan Party, and (ii) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party and a duly authorized officer
of each other Person party thereto.
(b) Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer dated the Closing Date, certifying as to the Organization
Documents of each Loan Party, the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party executing Loan Documents.
(c) Legal Opinions of Counsel. The Lender shall have received an opinion of
counsel for the Loan Parties, dated the Closing Date and addressed to the
Lender, in form and substance acceptable to the Lender.
(d) Liability Insurance. The Lender shall have received certificates evidencing
the insurance required to be maintained pursuant to Section 6.07, evidence of
payment of all insurance premiums for the current policy year of each insurance
policy and, if requested by the Lender, copies (certified by a Responsible
Officer) of each insurance policy in form and substance reasonably satisfactory
to the Lender.
(e) Consents; Defaults.
40

--------------------------------------------------------------------------------



(i) Governmental and Third Party Approvals. The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Lender) in connection with the transactions contemplated by
this Agreement and the other Loan Documents and all applicable waiting periods
shall have expired without any action being taken by any Person that could
reasonably be expected to restrain, prevent or impose any material adverse
conditions on any of the Loan Parties or such other transactions or that could
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Lender could reasonably be
expected to have such effect.
(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Lender’s sole discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby or could reasonably be expected to have a
Material Adverse Effect.
(iii) No Material Adverse Effect. Since December 31, 2018, no event has occurred
or condition arisen, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(f) Financial Matters.
(i) Financial Projections. The Lender shall have received financial projections
with respect to the Borrower and its Subsidiaries prepared by a Responsible
Officer of the Borrower, in form reasonably satisfactory to the Lender, of
balance sheets, income statements and cash flow statements on an annual basis
for the term of the Term Facility.
(ii) Financial Condition Certificate. The Borrower shall have delivered to the
Lender a certificate, in form and substance satisfactory to the Lender, and
certified as accurate by the chief financial officer of the Borrower, that after
giving effect to the transactions contemplated hereby and under the other Loan
Documents (A) the Borrower and each of its Subsidiaries are each Solvent, (B)
the payables of the Borrower and each of its Subsidiaries are current and not
past due (except to the extent consistent with the past practice of the Borrower
and its Subsidiaries), (C) attached thereto are calculations evidencing
compliance on a pro forma basis with the covenants contained in Section 7.13
hereof and (D) the financial projections previously delivered to the Lender
represent the good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries.
(g) Loan Notice. The Lender shall have received a Loan Notice with respect to
the Loans to be made on the Closing Date.

41

--------------------------------------------------------------------------------



(h) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 7.01) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.
(i) Fees and Expenses. The Lender shall have received all fees and expenses, if
any, owing pursuant to Section 2.07.
(j) Due Diligence. The Lender shall have completed a due diligence investigation
of the Borrower and its Subsidiaries in scope, and with results, satisfactory to
the Lender.
(k) PATRIOT Act. The Borrower and each of the Guarantors shall have provided at
least five (5) Business Days prior to the Closing Date (or such shorter period
as may be agreed to by the Lender) to the Lender the documentation and other
information requested by the Lender in order to comply with requirements of the
PATRIOT Act and any other Anti-Money Laundering Laws.
(l) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Lender. The Lender shall have
received copies of all other documents, certificates and instruments reasonably
requested thereby, with respect to the transactions contemplated by this
Agreement.
4.02 Conditions to all Credit Extensions.
The obligation of the Lender to honor any Loan Notice is subject to the
following conditions precedent:
(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Borrowing, continuation or conversion
and (ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the date of such Borrowing, continuation or conversion, and except that
for purposes of this Section 4.02, the representations and warranties contained
in Sections 5.15 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.
(b) Default. No Default shall exist, or would result from such proposed
Borrowing, continuation or conversion or from the application of the proceeds
thereof.
(c) Loan Notice. The Lender shall have received a Loan Notice in accordance with
the requirements hereof.



42

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:
5.01 Organization; Power; Qualification.
Each of the Borrower and its Subsidiaries is (i) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the power and authority to own its
properties and to carry on its business as now being and hereafter proposed to
be conducted and (iii) is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where the failure
to be qualified or authorized, individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The jurisdictions in
which the Borrower and its Subsidiaries are organized and qualified to do
business as of the Closing Date are described on Schedule 5.01. No Loan Party
nor any Subsidiary thereof is an EEA Financial Institution. As of the Closing
Date, the Borrower is subject to an express exclusion to the definition of
“legal entity customer” under the Beneficial Ownership Regulation.
5.02 Ownership.
Each Subsidiary of the Borrower as of the Closing Date is listed on Schedule
5.02. As of the Closing Date, the capitalization of the Borrower and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 5.02. All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights. The shareholders or other owners, as applicable, of the Subsidiaries of
the Borrower and the number of shares owned by each as of the Closing Date are
described on Schedule 5.02. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Borrower or its Subsidiaries, except as described on Schedule 5.02.
5.03 Authorization of Agreement, Loan Documents and Borrowing.
Each of the Borrower and its Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents has been duly executed and delivered by the
duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower or its Subsidiary party thereto, enforceable in
accordance with its
43

--------------------------------------------------------------------------------



terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
5.04 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Credit Extensions hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute a default under the
Organization Documents of the Borrower or any of its Subsidiaries or any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (iv) require
any consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.
5.05 Compliance with Law; Governmental Approvals.
Each of the Borrower and its Subsidiaries (i) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to the best of its knowledge, threatened
attack by direct or collateral proceeding, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Law relating to it
or any of its respective properties, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (iii) has timely filed all material reports,
documents and other materials required to be filed by it under all Applicable
Law with any Governmental Authority and has retained all material records and
documents required to be retained by it under Applicable Law, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.06 Tax Returns and Payments.
Each of the Borrower and its Subsidiaries has duly filed or caused to be filed
all federal, state, provincial, local and other material tax returns required by
Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal, state, provincial, local and other material taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which adequate reserves in conformity with GAAP have been
provided for on the books of the
44

--------------------------------------------------------------------------------



Borrower and its Subsidiaries and no Lien exists). Such returns accurately
reflect in all material respects all liability for taxes of the Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or other investigation by any Governmental Authority of the tax
liability of the Borrower and its Subsidiaries in each case, except as could not
reasonably be expected to have a liability in excess of $5,000,000. No
Governmental Authority has asserted any Lien or other claim against the Borrower
or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged, resolved or adequately reserved for on the books of the Borrower and
its Subsidiaries. The charges, accruals and reserves on the books of the
Borrower and any of its Subsidiaries in respect of federal, state, provincial,
local and other taxes for all Fiscal Years and portions thereof since the
organization of the Borrower and any of its Subsidiaries are in the judgment of
the Borrower adequate, and the Borrower does not anticipate any additional taxes
or assessments for any of such years beyond those for which such reserves have
been made.
5.07 Intellectual Property Matters.
Each of the Borrower and its Subsidiaries owns or possesses rights to use all
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are required to conduct its business, except
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and neither the Borrower nor any Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations, except any such revocation, termination or
liability as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.
5.08 Environmental Matters
(a)The properties owned, leased or operated by the Borrower and its Subsidiaries
now or in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which (i)
constitute or constituted a violation of applicable Environmental Laws or (ii)
could give rise to liability under applicable Environmental Laws, except where
such violation or liability could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect;
(b)The Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except for any such noncompliance or contamination, that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;
45

--------------------------------------------------------------------------------



(c)Neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened, except where such violation, alleged violation, noncompliance,
liability or potential liability which is the subject of such notice could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
(d)Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except where such violation or liability could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
(e)No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, any Subsidiary or such properties or such operations;
except where such proceeding, action, degree, order or other requirement could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
(f)There has been no release, or to the best of the Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws, except where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
5.09 ERISA and Related Matters.
(a)As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 5.09.
46

--------------------------------------------------------------------------------



(b)The Borrower and each ERISA Affiliate is in compliance with all applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the IRS to be so qualified, and each trust related to
such plan has been determined to be exempt under Section 501(a) of the Code
except for such plans that have not yet received determination letters but for
which the remedial amendment period for submitting a determination letter has
not yet expired. No liability has been incurred by the Borrower or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan or any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan, except
in each case for a liability that could not reasonably be expected to have a
Material Adverse Effect.
(c)As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has there been a determination that any Pension Plan is
considered an at-risk plan or a Multiemployer Plan is in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Sections 412 or 430 of the Code, Sections 302 or 303 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan.
(d)Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has: (i)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (iii) failed to make a required contribution
or payment to a Multiemployer Plan, or (iv) failed to make a required
installment or other required payment under Sections 412 or 430 of the Code.
(e)No Termination Event has occurred or is reasonably expected to occur.
(f)Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
(g)Each Loan Party represents and warrants as of the Closing Date that such Loan
Party is not and will not be (1) an employee benefit plan subject to Title I of
ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.
47

--------------------------------------------------------------------------------



(h)The present value of the accrued benefit liabilities (whether or not vested)
under each Non-U.S. Plan that is funded, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities by more than $2,000,000. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in section
3 of ERISA.
(i)All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all Applicable Laws, except where failure to so
comply, individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and other payments
required by applicable Non-U.S. Plan documents or Applicable Laws have been made
or remitted or accrued to or in respect of the Non-U.S. Plans in accordance with
such Non-U.S. Plan documents and Applicable Laws, except where failure to do so,
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect. The Non-U.S. Plans, to the extent required for the Tax
status intended for such plans, are duly registered under Tax legislation and
any other Applicable Laws which require registration and no event has occurred
which could cause the loss of such registered status except where failure to
register or the loss of registered status, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. There are no
outstanding disputes concerning the Non-U.S. Plans or the assets thereof which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(j)None of the Loan Parties or any Subsidiary has established, is bound by, is
subject to, or has any liability or contingent liability under, a Canadian
Defined Benefit Plan. None of the Loan Parties nor any Subsidiary has at any
time been an employer in, or has participated in, or has contributed to or has
been required to contribute to, a Canadian Defined Benefit Plan in respect of
which it currently has any liability or contingent liability.
5.10 Margin Stock.
Neither the Borrower nor any Subsidiary thereof is engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans will be
used for purchasing or carrying margin stock or for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation T, U or X of
such Board of Governors. Following the application of the proceeds of each
Credit Extension, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and the Lender or any Affiliate of the Lender relating to Indebtedness
referred to in Section 8.01(g) will be “margin stock”. If requested by the
Lender, the Borrower will furnish to the Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U 1
referred to in Regulation U.
5.11 Government Regulation.
Neither the Borrower nor any Subsidiary thereof is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the
48

--------------------------------------------------------------------------------



Investment Company Act of 1940, as amended) and neither the Borrower nor any
Subsidiary thereof is, or after giving effect to any Credit Extension will be,
subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.
5.12 Material Contracts.
Schedule 5.12 sets forth a complete and accurate list of all Material Contracts
of the Borrower and its Subsidiaries in effect as of the Closing Date not listed
on any other Schedule hereto; other than as set forth in Schedule 5.12, each
such Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Lender, the Borrower and its Subsidiaries have delivered to the Lender a true
and complete copy of each Material Contract required to be listed on Schedule
5.12 or any other Schedule hereto. Neither the Borrower nor any Subsidiary (nor,
to the knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.
5.13 Employee Relations.
Each of the Borrower and its Subsidiaries has a stable work force in place and
is not, as of the Closing Date, party to any collective bargaining agreement nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 5.13. The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries.
5.14 Burdensome Provisions.
Neither the Borrower nor any Subsidiary thereof is a party to any indenture,
agreement, lease or other instrument, or subject to any corporate or partnership
restriction, Governmental Approval or Applicable Law which is so unusual or
burdensome as in the foreseeable future could be reasonably expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries do not presently
anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect. No Subsidiary is party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Capital Stock to the Borrower or any Subsidiary
or to transfer any of its assets or properties to the Borrower or any other
Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law or as expressly permitted pursuant to Section 7.11.
5.15 Financial Statements.
The (i) audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2018 and the related audited statements of income and
retained earnings and cash flows for the Fiscal Year then ended and (ii)
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2019 and related unaudited interim statements
49

--------------------------------------------------------------------------------



of income and retained earnings, copies of which have been furnished to the
Lender, are complete and correct and fairly present on a Consolidated basis the
assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
and the absence of footnotes for unaudited financial statements). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. The Borrower and its Subsidiaries have no
Indebtedness, obligation or other unusual forward or long-term commitment which
is not fairly reflected in the foregoing financial statements or in the notes
thereto.
5.16 No Material Adverse Change.
Since December 31, 2018, there has been no material adverse change in the
properties, business, operations, or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.
5.17 Solvency.
As of the Closing Date and after giving effect to each Credit Extension made
hereunder, the Borrower and each of its Subsidiaries will be Solvent.
5.18 Titles to Properties.
Each of the Borrower and its Subsidiaries has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
including, but not limited to, those reflected on the balance sheets of the
Borrower and its Subsidiaries referenced in Section 5.15, except those which
have been disposed of by the Borrower or its Subsidiaries subsequent to the date
of such balance sheets pursuant to dispositions in the ordinary course of
business or as otherwise expressly permitted hereunder.
5.19 Liens.
None of the properties and assets of the Borrower or any Subsidiary thereof is
subject to any Lien, except Permitted Liens. No financing statement under the
Uniform Commercial Code of any state or comparable legislation in other
jurisdictions which names the Borrower or any Subsidiary thereof or any of their
respective trade names or divisions as debtor and which has not been terminated,
has been filed in any state or other jurisdiction and neither the Borrower nor
any Subsidiary thereof has signed any such financing statement or any security
agreement authorizing any secured party thereunder to file any such financing
statement, except to perfect those Permitted Liens.

50

--------------------------------------------------------------------------------



5.20 Indebtedness and Guarantees.
Schedule 5.20 is a complete and correct listing of all Indebtedness and
Guarantees of the Borrower and its Subsidiaries as of the Closing Date in excess
of $5,000,000. The Borrower and its Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and Guarantees and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guarantees.
5.21 Litigation.
There are no actions, suits or proceedings pending nor, to the knowledge of the
Borrower, threatened against or in any other way relating adversely to or
affecting the Borrower or any Subsidiary thereof or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that (i) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions provided for herein or
therein, or (ii) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
5.22 Absence of Defaults.
No event has occurred or is continuing which constitutes a Default or an Event
of Default, or which constitutes, or which with the passage of time or giving of
notice or both would constitute, a default or event of default by the Borrower
or any Subsidiary thereof under any Material Contract or judgment, decree or
order to which the Borrower or its Subsidiaries is a party or by which the
Borrower or its Subsidiaries or any of their respective properties may be bound
or which would require the Borrower or its Subsidiaries to make any payment
thereunder prior to the scheduled maturity date therefor.
5.23 Senior Indebtedness Status.
The Obligations of the Borrower and each of its Subsidiaries under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness and at
least equal to all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” (or the equivalent term) under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.
5.24 Accuracy and Completeness of Information.
All written information, reports and other papers and data produced by or on
behalf of the Borrower or any Subsidiary thereof (other than financial
projections, which shall be subject to the standard set forth in Section
6.01(c)) and furnished to the Lender were, at the time the same were so
furnished, complete and correct in all respects to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter.

51

--------------------------------------------------------------------------------



5.25 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)(i) Neither Borrower, nor any Subsidiary, nor any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) to the knowledge of the
Borrower, no agent or representative of the Borrower nor any Subsidiary that
will act in any capacity in connection with or benefit from the Term Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) is controlled by or is acting on behalf of a Sanctioned Person, (3) has its
assets located in a Sanctioned Country, (C) is under administrative, civil or
criminal investigation for an alleged violation of, or received notice from or
made a voluntary disclosure to any governmental entity regarding a possible
violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (D) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.
(b)The Borrower and each of its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
such Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.
(c)The Borrower and each of its Subsidiaries, each director, officer, and to the
knowledge of the Borrower, employee, agent and Affiliate of the Borrower and any
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.
(d)No proceeds of any Credit Extension have been used, directly or indirectly,
by the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 6.15.
5.26 Disclosure.
The Borrower has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which any of the Loan Parties are subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No financial
statement, material report, material certificate or other material information
furnished (whether in writing or orally) by or on behalf of any of the Loan
Parties to the Lender in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.



52

--------------------------------------------------------------------------------



5.27 Insurance.
The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies against such risks and in such amounts
as are customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance).
ARTICLE V1
AFFIRMATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:
6.01 Financial Statements.
Deliver to the Lender, in form and detail satisfactory to the Lender:
(a)Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, retained earnings and cash flows
for the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and prepared in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing acceptable to the Lender and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP.
53

--------------------------------------------------------------------------------



(b)Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year, an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.
(c)Annual Business Plan and Financial Projections. As soon as practicable and in
any event within forty-five (45) days prior to the beginning of each Fiscal Year
(commencing with the delivery for the Fiscal Year beginning January 1, 2020), a
business plan of the Borrower and its Subsidiaries for the ensuing four (4)
fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet
and a report containing management’s discussion and analysis of such
projections, accompanied by a certificate from the chief financial officer of
the Borrower to the effect that, to the best of such officer’s knowledge, such
projections are good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries for such
four (4) quarter period.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
6.02 Certificates; Other Information.
Deliver to the Lender, in form and detail satisfactory to the Lender:
(a)Accountants’ Certificate. At each time financial statements are delivered
pursuant to Section 6.01(a), a certificate of the independent public accountants
certifying such financial statements that in connection with their audit,
nothing came to their attention that caused them to believe that the Borrower
failed to comply with the terms, covenants, provisions or conditions of Article
VII, insofar as they relate to financial and accounting matters or, if such is
not the case, specifying such non-compliance and its nature and period of
existence.
(b)Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller which is a Responsible Officer of the Borrower.
(c)Annual Reports, etc. Promptly after becoming available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower generally, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Lender pursuant hereto.
54

--------------------------------------------------------------------------------



(d)Audit Reports; Management Letters; Recommendations. Promptly upon receipt
thereof, copies of all reports, if any, submitted to the Borrower or its board
of directors by its independent public accountants in connection with their
auditing function, including, without limitation, any management report and any
management responses thereto.
(e)Anti-Money Laundering; PATRIOT Act; Etc. Promptly upon the request thereof,
such other information and documentation required by bank regulatory authorities
under applicable Anti-Money Laundering Laws (including, without limitation, any
applicable “know your customer” rules and regulations and the PATRIOT Act and
the Canadian Anti-Money Laundering & Anti-Terrorism Legislation), as from time
to time reasonably requested by the Lender.
(f)Additional Information. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Lender may reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether sponsored by the Lender); provided
that the Borrower shall notify the Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Lender by electronic mail
electronic versions of such documents. Notwithstanding anything contained
herein, Compliance Certificates required by Section 6.02(b) may be delivered to
the Lender by electronic delivery at the email addresses listed Schedule
1.01(a); provided that the Borrower shall promptly provide a paper copy of any
such Compliance Certificate upon the Lender’s request.
6.03 Notices.
Promptly notify the Lender by telephonic and written notice of:
(a)(i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any Subsidiary
thereof or any of their respective properties may be bound;
(b)the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect;
55

--------------------------------------------------------------------------------



(c)any notice of any violation received by the Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
(d)any labor controversy that (i) has resulted in a strike or other work
stoppage or slow down against the Borrower or any Subsidiary thereof, or (ii)
threatens to result in, a strike or other work stoppage or slow down against the
Borrower or any Subsidiary thereof which could reasonably be expected to,
individually or in the aggregate with any other labor controversy, work stoppage
or slow down, have a Material Adverse Effect;
(e)any attachment, judgment, lien, levy or order exceeding $5,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) that may be assessed against or threatened against
the Borrower or any Subsidiary thereof;
(f)(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or
Multiemployer Plan or to have a trustee appointed to administer any Pension Plan
or Multiemployer Plan, (iii) all notices received by the Borrower or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA, (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA,(v)
any documents or correspondence with any Governmental Authority resulting from
the occurrence of a “reportable event” (as defined by Section 4043(c) of ERISA)
and (vi) receipt of notice of the imposition of a material financial penalty
(which for this purpose shall mean any material Tax, penalty or other liability,
whether by way of indemnity or otherwise) with respect to one or more Non-U.S.
Plans; and
(g)any event which makes any of the representations set forth in Article V
inaccurate in any respect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or any Subsidiary
thereof, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a)(i) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached; provided that, delivery of the foregoing notices shall be deemed to
have been made if made available on EDGAR Online or the website of the Borrower
and the Borrower shall have given notice thereof to the Lender.
All written information, reports, statements and other papers and data furnished
by on or behalf of the Borrower to the Lender whether pursuant to Sections 6.01,
6.02, 6.03 or any other
56

--------------------------------------------------------------------------------



provision of this Agreement, shall, at the time the same is so furnished, comply
with the representations and warranties set forth in Section 5.24.
6.04 Payment and Performance of Obligations.
Pay and perform all Obligations under this Agreement and the other Loan
Documents, and pay or perform (a) all taxes, assessments and other governmental
charges that may be levied or assessed upon it or any of its property, and (b)
all other indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Borrower or such Subsidiary may contest any
item described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.
6.05 Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 7.04, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
6.06 Maintenance of Property.
Protect and preserve all properties useful in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner.
6.07 Insurance.
Maintain insurance with financially sound and reputable insurance companies
against such risks and in such amounts as are customarily maintained by similar
businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance), and on the Closing Date
and from time to time thereafter deliver to the Lender upon its request a
detailed list of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
6.08 Accounting Methods and Financial Records.
Maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its properties.

57

--------------------------------------------------------------------------------



6.09 Compliance With Laws and Approvals.
Observe and remain in compliance in all material respects with all Applicable
Law and maintain in full force and effect all Governmental Approvals, in each
case applicable to the conduct of its business, except where the failure to so
comply or maintain such Governmental Approval could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
6.10 Environmental Laws.
In addition to and without limiting the generality of Section 6.09, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except where the failure to
do so could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws,
except where the failure to conduct or complete such actions, or comply with
such orders or directions, could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, and (c) defend, indemnify and
hold harmless the Lender, and its parent, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.
6.11 Compliance with ERISA.
In addition to and without limiting the generality of Section 6.09, (a) except
where the failure to so comply could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) comply with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could be a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish
58

--------------------------------------------------------------------------------



to the Lender upon the Lender’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Lender.
6.12 Compliance With Agreements.
Comply in all respects with each term, condition and provision of all leases,
agreements and other instruments entered into in the conduct of its business
including, without limitation, any Material Contract; provided, that the
Borrower or any Subsidiary thereof may contest any such lease, agreement or
other instrument in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.
6.13 Visits and Inspections.
Permit representatives of the Lender, from time to time, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that so long as no Default or Event
of Default has occurred and is continuing, the Lender shall give reasonable
prior to notice to the Borrower of its intention to visit and inspect the
properties and records pursuant to this Section.
6.14 Additional Subsidiaries.
(a)Notify the Lender of the creation or acquisition (including by division) of
any Domestic Subsidiary and, except in the case of any Domestic Subsidiary that
is a Special Purpose Subsidiary, promptly thereafter (and in any event within
thirty (30) days), cause such Person to (i) become a Guarantor by delivering to
the Lender a duly executed Joinder Agreement or such other document as the
Lender shall deem appropriate for such purpose, (ii) deliver to the Lender such
documents and certificates referred to in Sections 4.01(b) and (e) as may be
reasonably requested by the Lender, (iii) deliver to the Lender such updated
Schedules to the Loan Documents as requested by the Lender with respect to such
Person, and (iv) deliver to the Lender such other documents as may be reasonably
requested by the Lender, all in form, content and scope reasonably satisfactory
to the Lender.
(b)Notify the Lender at any time that any Person that is not a Guarantor becomes
a guarantor of or otherwise provides credit support for any Indebtedness created
or incurred pursuant to a Qualified Unsecured Issuance or Indebtedness permitted
by Section 7.01(p) and concurrently with such Person becoming a guarantor
thereunder or providing credit support therefor, case such Person to take all of
the actions required pursuant to clauses (i) through (iv) of subsection (a) of
this Section.
(c)Notify the Lender at any time that any Person that was a Special Purpose
Subsidiary ceases to be a Special Purpose Subsidiary and promptly (and in any
event within thirty (30) days) cause such Person to take all of the actions
required pursuant to clauses (i) through (iv) of subsection (a) of this Section.

59

--------------------------------------------------------------------------------



6.15 Use of Proceeds.
(a)The Borrower shall use the proceeds of the Credit Extension for general
corporate purposes of the Borrower and its Subsidiaries (including, without
limitation, working capital, capital expenditures in the ordinary course of
business, Permitted Acquisitions, permitted dividends and permitted stock
repurchases).
(b)The Borrower will not request any Credit Extension, and the Borrower shall
not use, and shall ensure that its Subsidiaries and any of their respective
directors, officers, employees and agents shall not use, the proceeds of any
Credit Extension, directly or indirectly, (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
6.16 Further Assurances.
Make, execute and deliver all such additional and further acts, things, deeds
and instruments as the Lender may reasonably require to document and consummate
the transactions contemplated hereby and to vest completely in and insure the
Lender its rights under this Agreement, and the other Loan Documents.
6.17 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.
The Borrower will (a) maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, (b)
promptly notify the Lender of (i) any change in the Borrower’s status as exempt
from the reporting requirements of the Beneficial Ownership Regulation and
provide a new Beneficial Ownership Certification and (ii) any change to the list
of beneficial owners identified in a Beneficial Ownership Certification
previously delivered and (c) promptly upon the reasonable request of Lender,
provide the Lender any information or documentation reasonably requested by it
for purposes of complying with the Beneficial Ownership Regulation.
ARTICLE VII
NEGATIVE COVENANTS
Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, the Borrower and its
Subsidiaries on a Consolidated basis shall not:
7.01 Limitations on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
60

--------------------------------------------------------------------------------



(a)the Obligations (excluding Obligations under Swap Contracts);
(b)Indebtedness incurred in connection with a Swap Contract, in each case,
incurred in the ordinary course of business and not for speculative purposes;
(c)Indebtedness existing on the Closing Date, as set forth on Schedule 7.01, and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;
(d)Indebtedness of the Borrower and its Subsidiaries incurred in connection with
Capital Leases in an aggregate amount not to exceed the greater of (i) four and
one-half percent (4.5%) of Consolidated Total Assets (determined at the time of
incurrence thereof based on the financial data for the most recently ended
Fiscal Year for which audited financial statements of the Borrower and its
Subsidiaries are available), and (ii) $30,000,000;
(e)purchase money Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed the greater of (i) four and one-half percent
(4.5%) of Consolidated Total Assets (determined at the time of incurrence
thereof based on the financial data for the most recently ended Fiscal Year for
which audited financial statements of the Borrower and its Subsidiaries are
available), and (ii) $30,000,000;
(f)Guarantees in favor of the Lender for the benefit of the Lender (and its
Affiliates, as applicable);
(g)Guarantees with respect to Indebtedness permitted pursuant to subsections (b)
through (e) or subsections (k), (p) and (q) of this Section;
(h)Indebtedness owed (i) by the Borrower to any Guarantor, (ii) by any Guarantor
to the Borrower, (iii) by any Guarantor to any other Guarantor, or (iv) by any
Subsidiary that is not a Guarantor to any other Subsidiary that is not a
Guarantor;
(i)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Indebtedness owed by the Borrower and any Guarantor to
any Foreign Subsidiary or Indebtedness owed by any Foreign Subsidiary to the
Borrower and any Guarantor which, together with the Permitted Acquisition
Consideration payable in connection with all Permitted Foreign Acquisitions and
the total amount of any transactions permitted under Sections 7.03(i) and
7.05(f), does not exceed $100,000,000 in the aggregate during the period from
the Closing Date through and including the Maturity Date;
(j)Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Lender shall have received satisfactory
written evidence that the Borrower and its Subsidiaries would be in compliance
with all covenants contained in this Agreement on a pro forma basis after giving
effect to the issuance of any such Subordinated Indebtedness;
61

--------------------------------------------------------------------------------



(k)additional Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted pursuant to this Section in an aggregate amount outstanding not to
exceed five percent (5%) of Consolidated Total Assets (determined at the time of
incurrence thereof based on the financial data for the most recently ended
Fiscal Year for which audited financial statements of the Borrower and its
Subsidiaries are available);
(l)so long as no Default or Event of Default has occurred and is continuing or
would occur as a result therefrom, Indebtedness arising in connection with an
Accounts Securitization;
(m)endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;
(n)unsecured Indebtedness in respect of performance bonds, worker’s compensation
claims, surety or appeal bonds and payment obligations in connection with
self-insurance or similar obligations, in each case to the extent incurred in
the ordinary course of business;
(o)[Intentionally Omitted];
(p)Indebtedness of the Borrower and its Subsidiaries in respect of the Revolving
Credit Agreement in a maximum amount not to exceed $1,000,000,000; provided that
such Indebtedness (i) shall not be guaranteed by any Person that has not also
guaranteed all of the Obligations, provided that this clause (i) shall not
prohibit the Euro Subsidiary from guaranteeing the obligations of the Canadian
Subsidiary under the Revolving Credit Agreement, (ii) shall not rank higher than
pari passu with the Obligations, (iii) shall not have restrictions, limitations
or encumbrances on the ability of the Borrower or any its Subsidiaries to incur
Liens to secure the Obligations (other than customary equal and ratable
provisions that would permit the Obligations to be secured on at least a pari
passu basis with such Indebtedness); and
(q)Indebtedness consisting of Qualified Unsecured Issuances and any
refinancings, refundings, renewals or extensions thereof; provided that (i) such
refinancing shall be on terms and conditions, satisfactory to the Lender, that
are (A) consistent with the then-current market terms and conditions of such
type of unsecured debt (as reasonably determined in good faith by the board of
directors of the Borrower) and (B) no less favorable to the Lender than the
terms of the Qualified Unsecured Issuances, (ii) no Default or Event of Default
shall have occurred and be continuing or would be caused by such refinancing,
refunding, renewal or extension thereof, (iii) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, (iv) the final maturity date and weighted average life of
such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension and (v) such refinancing, refunding, renewal or
extension shall (A) be unsecured, (B) not rank higher than pari passu with the
Obligations and (C) not be guaranteed by any Person that has not also guaranteed
all of the Obligations.
provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the
62

--------------------------------------------------------------------------------



ability of any Subsidiary of the Borrower to make any payment to the Borrower or
any of its Subsidiaries (in the form of dividends, intercompany advances or
otherwise) for the purpose of enabling the Borrower to pay the Obligations.
7.02 Limitations on Liens. Create, incur, assume or suffer to exist, any Lien on
or with respect to any of its assets or properties (including, without
limitation, shares of Capital Stock), real or personal, whether now owned or
hereafter acquired, except:
(a)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(b)the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(c)Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
(d)Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property as
are of a nature generally existing with respect to properties of a similar
character, which in the aggregate are not substantial in amount and which do
not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;
(e)Liens securing all of the Obligations;
(f)Liens not otherwise permitted hereunder securing obligations, not at any time
exceeding in the aggregate $30,000,000;
(g)(i) Liens in existence on the Closing Date and described on Schedule 7.02 and
(ii) Liens incurred in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 7.01(c); provided that such Liens
(A) were not created in contemplation of such refinancing, refunding, renewal or
extension and (B) do not extend to cover any other property or assets of the
Borrower and its Subsidiaries;
63

--------------------------------------------------------------------------------



(h)Liens securing Indebtedness permitted under Sections 7.01(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;
(i)Liens incurred in connection with any Accounts Securitization (which Liens
shall attach solely to the Transferred Assets sold or transferred in connection
with such Accounts Securitization);
(j)Liens securing Indebtedness permitted under Section 7.01(k);
(k)Liens securing vendor floor planning or other similar arrangements for the
sale of goods or inventory entered into by the Borrower or any Subsidiary in the
ordinary course of business and provided that (i) such Liens do not at any time
encumber any property other than the goods or inventory financed by such vendor
floor planning or other similar arrangement and (ii) the aggregate amount of the
Indebtedness, liabilities, obligations or other amounts secured thereby does not
exceed the lesser of (A) the original purchase price of such goods or inventory
and (B) $1,000,000; and
(l)Liens securing Indebtedness permitted under Sections 7.01(p) and (q), so long
as, in each case, the Obligations are secured on an equal and ratable basis
pursuant to an intercreditor agreement in form and substance satisfactory to the
Lender.
7.03 Limitations on Loans, Advances, Investments and Acquisitions. Purchase,
own, invest in or otherwise acquire, directly or indirectly, any Capital Stock,
interests in any partnership or joint venture (including, without limitation,
the creation or capitalization of any Subsidiary), evidence of Indebtedness or
other obligation or security, substantially all or a portion of the business or
assets of any other Person or any other investment or interest whatsoever in any
other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person except:
(a)(i) investments existing on the Closing Date in Subsidiaries, and (ii) the
other loans, advances and investments existing on the Closing Date which are
described on Schedule 7.03;
64

--------------------------------------------------------------------------------



(b)investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (ii) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (iii) certificates of deposit maturing no more than one hundred
twenty (120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or better by a nationally recognized rating agency; provided, that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $7,500,000 for any one such certificate of deposit and $15,000,000 for
any one such bank, (iv) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, (v) demand deposit accounts maintained
in the ordinary course of business or (vi) any eurodollar deposits maturing no
more than seven (7) days from the date of creation thereof issued by the Lender,
an Affiliate of the Lender or commercial banks, each having combined capital,
surplus and undivided profits of not less than $500,000,000 in an aggregate
amount invested at any one time not to exceed the greater of (A) four and
one-half percent (4.5%) of Consolidated Total Assets (determined at the time of
incurrence thereof based on the financial data for the most recently ended
Fiscal Year for which audited financial statements of the Borrower and its
Subsidiaries are available), and (B) $30,000,000;
(c)investments by the Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted Domestic
Acquisition”):
(i) the Person to be acquired shall be organized under the laws of the United
States of America, or the assets to be acquired shall be located in the
continental United States of America, and such Person shall be engaged in a
business, or such assets shall be used in a business, permitted pursuant to
Section 7.12;
(ii) the Borrower or any Subsidiary (including any entity being acquired that
becomes a Subsidiary) shall be the surviving Person and no Change in Control
shall have been effected thereby;
(iii) the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
(iv) prior to the closing of such acquisition, the acquisition is approved by
the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;
(v) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;
65

--------------------------------------------------------------------------------



(vi) if the aggregate amount of Permitted Acquisition Consideration payable in
cash with respect to such proposed acquisition or series of related acquisitions
exceeds $75,000,000, the Borrower shall have (A) demonstrated to the Lender pro
forma compliance (as of the date of the proposed acquisition and after giving
effect thereto and any Credit Extension made or to be made in connection
therewith or other Indebtedness incurred in connection therewith) with each
covenant contained in, and in the manner set forth in, Section 7.13, (B)
delivered to the Lender evidence of the approval referred to in clause (iv)
above, and (C) delivered written notice of such proposed acquisition to the
Lender, which notice shall include the proposed closing date of such proposed
acquisition and a description of the acquisition in the form customarily
prepared by the Borrower, not less than five (5) Business Days prior to such
proposed closing date (or such later time as may be agreed to by the Lender in
its sole discretion); and
(vii) the Borrower shall have delivered to the Lender such documents reasonably
requested by the Lender pursuant to Section 6.14 to be delivered at the time
required pursuant to Section 6.14.
(d)investments by the Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted Foreign
Acquisition”):
(i) the Person to be acquired shall be organized under the laws of a
jurisdiction other than the United States of America, or the assets to be
acquired shall be located outside of the continental United States of America,
and such Person shall be engaged in a business, or such assets shall be used in
a business, permitted pursuant to Section 7.12;
(ii) the Borrower or any Subsidiary (including any entity being acquired that
becomes a Subsidiary) shall be the surviving Person and no Change in Control
shall have been effected thereby;
(iii) the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
(iv) prior to the closing of such acquisition, the acquisition is approved by
the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;
(v) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;
(vi) the aggregate amount of Permitted Acquisition Consideration payable
(A) with respect to any Permitted Foreign Acquisition or series of related
Permitted Foreign Acquisitions does not exceed $50,000,000 in cash and (B) with
respect to all Permitted Foreign Acquisitions and the total amount of any
transactions permitted under Sections 7.01(i), 7.03(i) and 7.05(f) does not
exceed $100,000,000 in the aggregate during the period from the Closing Date
through and including the Maturity Date; and
66

--------------------------------------------------------------------------------



(vii) if the aggregate amount of Permitted Acquisition Consideration payable in
cash with respect to such proposed acquisition or series of related acquisitions
exceeds $35,000,000, the Borrower shall have (A) demonstrated to the Lender pro
forma compliance (as of the date of the proposed acquisition and after giving
effect thereto and any Credit Extension made or to be made in connection
therewith or other Indebtedness incurred in connection therewith) with each
covenant contained in, and in the manner set forth in, Section 7.13, (B)
delivered to the Lender evidence of the approval referred to in clause (iv)
above, and (C) delivered written notice of such proposed acquisition to the
Lender, which notice shall include the proposed closing date of such proposed
acquisition and a description of the acquisition in the form customarily
prepared by the Borrower, not less than five (5) Business Days prior to such
proposed closing date (or such later time as may be agreed to by the Lender in
its sole discretion).
(e)Swap Contracts permitted pursuant to Section 7.01;
(f)purchases of assets in the ordinary course of business;
(g)[Intentionally Omitted];
(h)intercompany Indebtedness permitted pursuant to Section 7.01(h);
(i)the creation of new Foreign Subsidiaries or additional investments in
existing Foreign Subsidiaries, the investment in which, together with the
Permitted Acquisition Consideration payable in connection with all Permitted
Foreign Acquisitions and the total amount of any transactions permitted under
Sections 7.01(i) and 7.05(f), does not exceed $100,000,000 in the aggregate
during the period from the Closing Date through and including the Maturity Date;
(j)the creation of Domestic Subsidiaries after the Closing Date so long as (i)
each such Domestic Subsidiary shall comply with Section 6.14 and (ii) the
creation of such Domestic Subsidiary is otherwise made in accordance with the
terms and conditions of this Agreement (including, without limitation, this
Section 7.03);
(k)equity investments (i) by the Borrower in any Guarantor, (ii) by any
Subsidiary in the Borrower, (iii) by any Subsidiary in any Guarantor or (iv) by
any Subsidiary that is not a Guarantor in any other Subsidiary that is not a
Guarantor;
(l)[Intentionally Omitted]; and
(m)other additional domestic investments not otherwise permitted pursuant to
this Section not exceeding $20,000,000 in the aggregate in any Fiscal Year.
7.04 Limitations on Mergers and Liquidation. Merge, consolidate, amalgamate or
enter into any similar combination (including by division) any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:
(a)any Wholly-Owned Subsidiary of the Borrower (other than a Subsidiary that is
a Revolving Subsidiary Borrower) may be merged, consolidated or amalgamated with
or into (i) the Borrower, so long as such Borrower shall be the continuing or
surviving Person (provided, that in no event shall a Domestic Subsidiary of the
Borrower be merged, consolidated or amalgamated with or into a Revolving
Subsidiary Borrower) or (ii) any Guarantor, so long as (A) the Guarantor shall
be the continuing or surviving Person or (B) the continuing or surviving Person
shall become a Guarantor and the Borrower shall comply with Section 6.14 in
connection therewith;
67

--------------------------------------------------------------------------------



(b)any Wholly-Owned Subsidiary (other than a Revolving Subsidiary Borrower) may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation, division or otherwise) to the Borrower or any other
Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is a Guarantor, then the transferee must either be the Borrower or a Guarantor;
(c)any Wholly-Owned Subsidiary of the Borrower (other than a Revolving
Subsidiary Borrower) may merge into the Person such Wholly-Owned Subsidiary was
formed to acquire in connection with a Permitted Acquisition; and
(d)any Subsidiary of the Borrower (other than a Subsidiary that is a Revolving
Subsidiary Borrower) may wind-up or dissolve into the Borrower, a Revolving
Subsidiary Borrower or any Wholly-Owned Subsidiary of the Borrower or a
Revolving Subsidiary Borrower; provided, that (i) if the Subsidiary subject to
such winding up or dissolution is a Guarantor, such Subsidiary shall wind-up or
dissolve into the Borrower or another Guarantor and (ii) in no event shall a
Domestic Subsidiary of the Borrower wind-up or dissolve into any Person other
than the Borrower or another Domestic Subsidiary of the Borrower.
7.05 Limitations on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, the sale of any receivables and leasehold interests, any division
and any sale-leaseback or similar transaction), whether now owned or hereafter
acquired except:
(a)the sale of inventory in the ordinary course of business;
(b)the sale of obsolete assets no longer used or usable in the business of the
Borrower or any of its Subsidiaries;
(c)the transfer of assets pursuant to Section 7.04;
(d)the Borrower or any of its Subsidiaries may write-off, discount, sell or
otherwise dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;
(e)the disposition of any Swap Contract;
(f)sales of assets to Foreign Subsidiaries the fair market value with respect to
which, together with the Permitted Acquisition Consideration payable in
connection with all Permitted Foreign Acquisitions and the total amount of any
transactions permitted under Sections 7.01(i) and 7.03(i), does not exceed
$100,000,000 in the aggregate during the period from the Closing Date through
and including the Maturity Date;
(g)so long as no Default or Event of Default has occurred and is continuing or
would occur as a result therefrom, transfers of an interest in the Transferred
Assets in connection with an Account Securitization;
68

--------------------------------------------------------------------------------



(h)sale-leasebacks of assets, the fair market value with respect to which, in
the aggregate, does not exceed the greater of (i) four and one-half percent
(4.5%) of Consolidated Total Assets (determined at the time of consummation
thereof based on the financial data for the most recently ended Fiscal Year for
which audited financial statements of the Borrower and its Subsidiaries are
available), and (ii) $30,000,000; and
(i)additional dispositions of assets not otherwise permitted pursuant to this
Section, the fair market value with respect to which does not, in the aggregate,
exceed the greater of (i) four and one-half percent (4.5%) of Consolidated Total
Assets (determined at the time of consummation thereof based on the financial
data for the most recently ended Fiscal Year for which audited financial
statements of the Borrower and its Subsidiaries are available), and
(ii) $30,000,000 in any Fiscal Year.
7.06 Limitations on Dividends and Distributions. Declare or pay any dividends
upon any of its Capital Stock; purchase, redeem, retire or otherwise acquire,
directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:
(a)the Borrower or any Subsidiary may pay dividends in shares of its own Capital
Stock;
(b)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may declare and pay quarterly dividends in
a manner consistent with the past practice of the Borrower in amounts reasonably
determined by the board of directors of the Borrower; provided that the
aggregate amount of dividends declared and paid during each Fiscal Year shall
not exceed fifty percent (50%) of Net Income for the Fiscal Year preceding the
Fiscal Year in which such dividend is to be declared and paid (as set forth in
the audited financial statements of the Borrower and its Subsidiaries for such
preceding Fiscal Year) (the “Annual Dividend Limit”); provided further that the
Borrower may declare and pay such quarterly dividends notwithstanding that the
aggregate amount of dividends paid during such Fiscal Year would be in excess of
the then applicable Annual Dividend Limit so long as (i) the amount per share of
such dividends does not exceed the amount per share paid during the most recent
Fiscal Year in which the Borrower was in compliance with the Annual Dividend
Limit (without giving effect to this proviso) and (ii) the Borrower and its
Subsidiaries shall have demonstrated to the Lender that, immediately before and
after giving pro forma effect to such dividends and any Indebtedness incurred in
connection therewith, the Average Total Leverage Ratio (based on the most recent
financial statements delivered to the Lender pursuant to Section 6.01) is less
than 3.00 to 1.00;
(c)any Subsidiary may declare and pay dividends of any type (cash or non-cash)
to the Borrower or any other Wholly-Owned Subsidiary, provided that if the
Subsidiary paying the dividend is a Guarantor or a Revolving Subsidiary Borrower
then the recipient of the dividend must be either the Borrower or another
Guarantor; and
(d)the Borrower may repurchase shares of its Capital Stock, so long as:
69

--------------------------------------------------------------------------------



(i) no Default or Event of Default has occurred and is continuing at the time of
such repurchase or would result therefrom; and
(ii) the Borrower and its Subsidiaries shall have demonstrated to the Lender
that the Average Total Leverage Ratio (as of the date of the proposed share
repurchase, based on the most recent financial statements delivered to the
Lender pursuant to Section 6.01, and, on a pro forma basis, after giving effect
to such share repurchase and any Indebtedness incurred in connection therewith)
is less than 2.50 to 1.00.
7.07 Canadian Defined Benefit Plans. Either (a) establish, participate in,
contribute to or be required to contribute to, or have any liability or
contingent liability in respect of, a Canadian Defined Benefit Plan or (b)
acquire any Capital Stock in any Person which will become a Loan Party or a
Subsidiary that has established or that participates in, contributes to or is
required to contribute to, or has any liability or contingent liability in
respect of, a Canadian Defined Benefit Plan.
7.08 Transactions with Affiliates. Except for transactions permitted by Sections
7.03, 7.06 and 7.07, directly or indirectly (a) make any loan or advance to, or
purchase or assume any note or other obligation to or from, any of its officers,
directors, shareholders or other Affiliates, or to or from any member of the
immediate family of any of its officers, directors, shareholders or other
Affiliates, or subcontract any operations to any of its Affiliates or (b) enter
into, or be a party to, any other transaction not described in clause (a) above
with any of its Affiliates, except pursuant to the reasonable requirements of
its business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
its Affiliate.
7.09 Certain Accounting Changes; Organization Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or
(b) amend, modify or change its articles of incorporation (or corporate charter
or other similar Organization Documents) or amend, modify or change its bylaws
(or other similar documents) or any Material Contract in any manner adverse in
any respect to the rights or interests of the Lender.
7.10 Amendments; Payments and Prepayments of Certain Indebtedness.
(a)Amend or modify (or permit the modification or amendment of) any of the terms
or provisions of any Subordinated Indebtedness.
(b)Amend or modify (or permit the modification or amendment of) any of the terms
or provisions of any Indebtedness permitted pursuant to Section 7.01(p) of this
Agreement in any respect which would materially and adversely affect the rights
or interests of the Lender hereunder.
70

--------------------------------------------------------------------------------



(c)Amend or modify (or permit the modification or amendment of) any of the terms
or provisions of any Indebtedness permitted pursuant to Section 7.01(q) of this
Agreement in any respect which would materially and adversely affect the rights
or interests of the Lender hereunder.
(d)Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) subject to clause (C) below, at the maturity thereof) any
Subordinated Indebtedness or any Indebtedness permitted pursuant to Section
7.01(q) of this Agreement, except:
(A)refinancings, refundings, renewals, extensions or exchange of any such
Indebtedness to the extent permitted by Section 7.01(j) (in the case of
Subordinated Indebtedness) or Section 7.01(q) (in the case of Indebtedness
permitted by Section 7.01(q));
(B)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, regularly scheduled payments of interest on Indebtedness
issued pursuant to Section 7.01(j) or (q); and
(C)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, optional prepayments of Indebtedness permitted by
Section 7.01(q) made in accordance with the terms thereof.
7.11 Restrictive Agreements.
(a)Enter into any Indebtedness which contains any negative pledge on assets or
any covenants more restrictive than the provisions of Articles VI and VII
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness (other than (i) Indebtedness
permitted pursuant to Sections 7.01(p) and (q) of this Agreement (provided that
any such negative pledge, restriction, limitation or encumbrance is no more
restrictive than this Agreement and permits the Borrower and its Subsidiaries to
secure the Obligations at least on a pari passu basis with such Indebtedness
(including pursuant to a customary “equal and ratable” clause)) and (ii)
Indebtedness incurred by a Special Purpose Subsidiary solely in connection with
an Accounts Securitization).
(b)Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower (other than a Special Purpose
Subsidiary solely in connection with an Accounts Securitization) to pay
dividends to the Borrower.
7.12 Nature of Business. Substantively alter in any material respect the
character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date.



71

--------------------------------------------------------------------------------



7.13 Financial Covenants.
(a)Average Total Leverage Ratio. As of any fiscal quarter end, permit the
Average Total Leverage Ratio to be greater than or equal to 3.25 to 1.00.
(b)Fixed Charge Coverage Ratio. As of any fiscal quarter end, permit the ratio
of (a) EBITDAR for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date to (b) the sum of (i) Interest Expense paid or
payable in cash for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date plus (ii) Rental Expense for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
to be less than 2.25 to 1.00.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.
Any of the following shall constitute an Event of Default:
(a)Default in Payment of Principal of Loans. The Borrower or any other Loan
Party shall default in any payment of principal of any Loan when due (whether at
maturity, by reason of acceleration or otherwise).
(b)Other Payment Default. The Borrower or any other Loan Party shall default in
the payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan or the payment of any other Obligation (other
than Obligations in respect of Cash Management Agreements), and such default
shall continue for a period of five (5) days.
(c)Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower or any other Loan
Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
(d)Default in Performance of Certain Covenants. The Borrower or any other Loan
Party shall:
(i) default in the performance or observance of any covenant or agreement
contained in Sections 6.01(a), 6.01(b), 6.03(a)(i), 6.05 (with respect to the
existence of the Borrower), 6.15 or Article VII of this Agreement; or
72

--------------------------------------------------------------------------------



(ii) default in the performance or observance of any covenant or agreement
contained in Section 6.02(b) and such default shall continue for a period of
five (5) days.
(e)Default in Performance of Other Covenants and Conditions. The Borrower or any
other Loan Party shall default in the performance or observance of any term,
covenant, condition or agreement contained in this Agreement (other than as
specifically provided for otherwise in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after written
notice thereof has been given to the Borrower by the Lender.
(f)Swap Contracts. The Borrower or any other Loan Party shall default in the
performance or observance of any terms, covenant, condition or agreement (after
giving effect to any applicable grace or cure period) under any Swap Contract
and such default causes the termination of such Swap Contract and the Swap
Termination Value owned by such Loan Party as a result thereof exceeds
$20,000,000.
(g)Indebtedness Cross-Default. The Borrower or any other Loan Party shall (i)
default in the payment of (A) any Indebtedness incurred pursuant to a Qualified
Unsecured Issuance or (B) any Indebtedness (other than the Loans) the aggregate
outstanding amount of which Indebtedness is in excess of $20,000,000, in either
case, beyond the period of grace if any, provided in the instrument or agreement
under which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to (A) any Indebtedness
incurred pursuant to a Qualified Unsecured Issuance or (B) any Indebtedness
(other than the Loans) the aggregate outstanding amount of which Indebtedness is
in excess of $20,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
in any such case, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, any such Indebtedness to become due prior to its stated maturity
(any applicable grace period having expired).
(h)Other Cross-Defaults. The Borrower or any other Loan Party shall default in
the payment when due, or in the performance or observance, of any obligation or
condition of any Material Contract unless, but only as long as, the existence of
any such default is being contested by the Borrower or any such Subsidiary in
good faith by appropriate proceedings and adequate reserves in respect thereof
have been established on the books of the Borrower or such Loan Party to the
extent required by GAAP.
(i)Change in Control. A Change in Control shall occur.
73

--------------------------------------------------------------------------------



(j)Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary thereof shall
(i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.
(k)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(l)Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any Subsidiary thereof party thereto or any such Person shall
make any assertion of the same.
(m)Termination Event. The occurrence of any of the following events: (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) the sum of (A) Unfunded Pension Liabilities plus (B)
the amount (if any) by which the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, is in excess
of $10,000,000, whether or not any such liabilities are waived, with respect to
any Pension Plan or Non-U.S. Plans, (iii) a Termination Event, (iv) the Borrower
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $10,000,000 in the aggregate or $4,000,000 per annum, (v) any Loan
Party or any Subsidiary fails to administer or maintain a Non-U.S. Plan in
compliance with the requirements of any and all Applicable Laws or any Non-U.S.
Plan is terminated or wound up and such event, individually or in the aggregate
with any similar event, could reasonably be expected to have a Material Adverse
Effect, or (vi) any Loan Party or any Subsidiary becomes subject to the
imposition of a financial penalty (which for this purpose shall mean any Tax,
penalty or other liability, whether by way of indemnity or otherwise) with
respect to one or more Non-U.S. Plans and such event or events, either
individually or in the aggregate with any similar event, could reasonably be
expected to have a Material Adverse Effect.
74

--------------------------------------------------------------------------------



(n)Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed $20,000,000 in any
Fiscal Year (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), shall be entered against the
Borrower or any Subsidiary thereof by any court and such judgment or order shall
continue without having been discharged, vacated or stayed for a period of
thirty (30) days after the entry thereof.
(o)Environmental. Any one or more Environmental Claims shall have been asserted
against the Borrower or any Subsidiary thereof; the Borrower and any Subsidiary
thereof would be reasonable likely to incur liability as a result thereof; and
such liability would be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect.
If a Default shall have occurred under the Loan Documents and continues beyond
any applicable grace period, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Lender as determined in
accordance with Section 10.01; and once an Event of Default occurs under the
Loan Documents and continues beyond any applicable grace period, then such Event
of Default will continue to exist until it is expressly waived by the Lender, as
required hereunder in Section 10.01.
8.02 Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:
(a)declare the Term Commitment of the Lender to make the Term Loan to be
terminated, whereupon such commitment and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
(c)exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Lender.
8.03 Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Lender to pay fully all
Obligations then due hereunder, any amounts received on account of the
Obligations shall be applied by the Lender in its sole
75

--------------------------------------------------------------------------------



discretion. Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets.
ARTICLE IX
CONTINUING GUARANTY
9.01 Guaranty.
Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Guaranteed Parties, arising hereunder or under
any other Loan Document, any Guaranteed Cash Management Agreement or any
Guaranteed Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof) (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law. The Lender’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantors, or any of them, under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
9.02 Rights of Lender.
Each Guarantor consents and agrees that the Guaranteed Parties may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
76

--------------------------------------------------------------------------------



failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.
9.03 Certain Waivers.
Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
power of any Guaranteed Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Guaranteed Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.
9.04 Obligations Independent.
The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
9.05 Subrogation.
No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Term
Commitment and the Term Facility are terminated. If any amounts are paid to a
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Guaranteed Parties and shall forthwith be
paid to the Guaranteed Parties to reduce the amount of the Obligations, whether
matured or unmatured.
9.06 Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived,
77

--------------------------------------------------------------------------------



as the case may be, if any payment by or on behalf of the Borrower or a
Guarantor is made, or any of the Guaranteed Parties exercises its right of
setoff, in respect of the Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Guaranteed Parties in their discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Guaranteed
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.
9.07 Stay of Acceleration.
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Guaranteed Parties.
9.08 Condition of Borrower.
Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Guaranteed Parties has any duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to it any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (each Guarantor waiving any duty on the part of the
Guaranteed Parties to disclose such information and any defense relating to the
failure to provide the same).
9.09 Appointment of Borrower.
Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Lender to the Borrower shall be deemed delivered
to each Loan Party and (c) the Lender may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.
9.10 Right of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

78

--------------------------------------------------------------------------------



9.11 Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
10.02 Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, fax number, e-mail address or telephone number
specified for the Borrower or any other Loan Party or the Lender on Schedule
1.01(a).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other
79

--------------------------------------------------------------------------------



communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)Change of Address, Etc. Each of the Borrower and the Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.
(d)Reliance by Lender. The Lender shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Lender also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. The Lender may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
10.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
80

--------------------------------------------------------------------------------



privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
10.04 Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Lender), in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Lender (including the reasonable and documented fees, charges and disbursements
of any counsel for the Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
81

--------------------------------------------------------------------------------



(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each Related Party (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or the use or proposed use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or (iv) any claim
(including, without limitation, any Environmental Claims), litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(d)Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.
(e)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Term Commitment and the
repayment, satisfaction or discharge of all the other Obligations.
10.05 Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
10.06 Successors and Assigns.
This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees. Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent. The Lender may sell participations in or assign this
loan, and may exchange information about the Loan Parties (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees (subject to the requirements set forth in
Section 10.07(a)(vi)); provided, that the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
unless a Default or Event of Default has occurred and is continuing, provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Lender within
10 Business days after having received notice thereof. If a
82

--------------------------------------------------------------------------------



participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.
10.07 Treatment of Certain Information; Confidentiality.
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates, its
auditors and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights and obligations under this
Agreement or (B) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to any Loan Party and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to any rating agency in connection with
rating any Loan Party or its Subsidiaries or the credit facilities provided
hereunder, (viii) with the consent of the Borrower or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Lender or any of its Affiliates on
a nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from any Loan Party
or any Subsidiary relating to any Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary, provided that, in the case of information received from any Loan
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers the Lender in connection
with the administration of this Agreement, the other Loan Documents and the Term
Commitment.
10.08 Right of Setoff.
If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever
83

--------------------------------------------------------------------------------



currency) at any time owing by the Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to the Lender or its
Affiliates, irrespective of whether or not the Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured, secured or unsecured, or are owed to a branch, office or Affiliate of
the Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness. The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have. The Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
84

--------------------------------------------------------------------------------



transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
10.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.
10.12 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
10.13 Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
85

--------------------------------------------------------------------------------



(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.14 Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
86

--------------------------------------------------------------------------------



THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


10.15 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Lender nor any
of its Affiliates has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the Lender
nor any of its Affiliates has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Lender
or any of its Affiliates with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.
10.16 Electronic Execution.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or
87

--------------------------------------------------------------------------------



in any format unless expressly agreed to by the Lender pursuant to procedures
approved by it; provided further without limiting the foregoing, upon the
request of the Lender, any electronic signature shall be promptly followed by
such manually executed counterpart.
10.17 USA PATRIOT Act Notice.
The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
10.18 Time of the Essence.
Time is of the essence of the Loan Documents.
10.19 ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
10.20 Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
88

--------------------------------------------------------------------------------



(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 10.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




89

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
POOL CORPORATION
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil 
Title: Chief Legal Officer, Vice President and
             Secretary






Signature Page to Credit Agreement

--------------------------------------------------------------------------------



GUARANTORS:


SCP DISTRIBUTORS LLC


By: /s/ Jennifer M. Neil
Name: Jennifer M. Neil
Title: Chief Legal Officer, Vice President and
Secretary





SPLASH HOLDINGS, INC.
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart 
Title:  Chief Accounting Officer and
 Assistant Secretary



ALLIANCE TRADING, INC.
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart 
Title:  President and Secretary


CYPRESS, INC.
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart 
Title:  President and Secretary


SUPERIOR POOL PRODUCTS LLC
By: /s/ Jennifer M. Neil
Name: Jennifer M. Neil
Title: Chief Legal Officer, Vice President and
Secretary


SCP INTERNATIONAL, INC.
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart 
Title:  Chief Accounting Officer and
Assistant Secretary









Signature Page to Credit Agreement

--------------------------------------------------------------------------------



POOL DEVELOPMENT LLC
By: /s/ Jennifer M. Neil
Name: Jennifer M. Neil
Title: Chief Legal Officer, Vice President and
Secretary


HORIZON DISTRIBUTORS, INC.
By: /s/ Jennifer M. Neil
Name: Jennifer M. Neil
Title: Chief Legal Officer, Vice President and
Secretary


POOLFX SUPPLY LLC
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart 
Title: Secretary and Treasurer






BANK OF AMERICA, N.A.,
as Lender
By: /s/ Adam Rose 
Name: Adam Rose 
Title:  Senior Vice President



Signature Page to Credit Agreement